Citation Nr: 1640397	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  10-39 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include rhinitis and sinusitis.

2.  Entitlement to service connection for dermatitis of the feet.

3.  Entitlement to service connection for a right foot disorder other than dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1986 to October 1986, from November 1990 to August 1991, and from March 2003 to June 2003.  He also served in the Alabama Army National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO in Montgomery, Alabama, which, in pertinent part, denied service connection for rhinitis and dermatitis of the feet.  This case was previously before the Board in April 2014, where the issues on appeal were remanded for additional development.  While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the Board grants service connection for dermatitis of the feet, which is a total grant of benefits as to that issue, the Board need not address Stegall compliance as to the dermatitis issue at this time.  Stegall compliance as to the other issues on appeal is addressed in the remand portion of the instant decision.

The Veteran testified from Montgomery, Alabama, at a February 2014 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

In its April 2014 Remand, the Board noted that the evidence indicated that the Veteran may have had other foot and respiratory disabilities in addition the ones on appeal at that time.  In order to encompass all claimed symptoms of disability, the Board broadened and reframed the issues in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Per a subsequent June 2014 VA foot examination, the Veteran was diagnosed with metatarsalgia and arthritis of the right foot; however, no opinion was provided as to whether these right foot disabilities were related to service.  

Based upon the new right foot diagnoses, here, the Board bifurcates the issues of entitlement to service connection for dermatitis of the feet and entitlement to service connection for a right foot disorder other than dermatitis.  While the issues are related as they both concern disabilities of the feet, such bifurcation of the issues permits granting service connection for the dermatitis without delay of the remand for a VA opinion necessary to adjudicate the non-dermatitis foot issues.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The issues of service connection for a respiratory disorder, to include rhinitis and sinusitis, and service connection for a right foot disorder other than dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with dermatitis of both feet.

2.  Symptoms of dermatitis of the feet were present during active service.

3.  Symptoms of dermatitis of the feet have been present since service separation.

4.  The current dermatitis of the feet was incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for dermatitis of both feet have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the instant Board decision grants service connection for dermatitis of both feet and remands the remaining issues on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Dermatitis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, dermatitis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran asserts that a currently diagnosed skin disorder of the feet, to include dermatitis, originated during active service.  Specifically, the Veteran has advanced that a combination of the environment while stationed in the Middle East along with problems wearing issued boots resulted in a current skin disorder.  The Veteran reported or testified of symptoms of a skin disability of both feet both in service and since service separation. 

After a review of all the lay and medical evidence of record, the Board finds that the evidence shows a current diagnosis of dermatitis of both feet.  The report from the June 2014 VA skin examination reflects a diagnosis of dermatitis.  VA treatment records also reflect diagnosis and treatment for dermatitis of the feet.

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran had the onset of symptoms of dermatitis of the feet in service and since service separation (i.e., whether dermatitis was "incurred in" service).  Service treatment records reflect that in May 1991 the Veteran sought treatment for a "problem with the right foot," and in July 1991 the Veteran complained of problems in both feet.  A periodic examination conducted in September 1996 indicated that the Veteran's feet and skin were normal; however, under "summary of defects and diagnoses" is listed "tinea versicolor."  Further, in the corresponding September 1996 medical history report, the Veteran checked the box for "don't know" under "skin diseases."  The Veteran again checked "don't know" for skin diseases in an undated report of medical history.  In yet another undated report of medical history, the Veteran also checked "don't know" for the "foot trouble" box.  In a January 2001 report of medical history, the Veteran checked "yes" to having foot trouble.

Per an October 2005 Gulf War examination report, the Veteran reported foot symptoms of pain and cracking.  An August 2006 "Doctor's Statement" conveys under "history and complaints" that the Veteran has had cracking of the feet since 1991 after being deployed for Operation Desert Storm.  The diagnosis was dermatitis of the feet.

In the September 2006 claim, the Veteran advanced having dermatitis of the feet since 1991, but also acknowledged not seeking treatment for the disorder until approximately August 2006.  In the November 2008 notice of disagreement (NOD), the Veteran conveyed being constantly on his feet in the desert while stationed in the Middle East, and often would not have the opportunity to clean the feet, so the feet became dry and flaked and cracked.  In the subsequent September 2010 substantive appeal, via VA Form 9, the Veteran wrote that he waited so long to file a claim for service connection for dermatitis because he was unaware that it was an option until he spoke with other veterans.  The Board notes that this is the Veteran's first (original) claim for service-connection.

A January 2014 VA treatment record states that the Veteran had continued cracking and pain in both feet despite using a cream treatment.  The VA health care provided recorded the Veteran's reported history of symptoms since service in the Middle East.

At the March 2014 Board videoconference hearing, the Veteran credibly testified that while stationed in the Middle East the feet became dry and itchy and would crack and peel, and that, despite seeking treatment from a podiatrist, the symptoms have continued from service until the present.  The Veteran also credibly testified to not having any skin problems of the feet prior to deployment.  The Veteran testified that after deployment he began to self-medicate the skin problems.  The Veteran further testified that a podiatrist stated that the combination of the boots and environment in the Middle East may have caused the currently diagnosed dermatitis.

When asked about the service treatment record discussing right foot problems, the Veteran testified that it may have been for symptoms related to the dermatitis, but he was unable to definitively recall.  The Veteran also indicated that checking "don't know" on the medical history reports related to the fact the Veteran was not sure if the in-service foot symptoms were caused by a skin disorder.  Additionally, the Veteran's wife credibly testified at the hearing that the Veteran did not have any foot disorder symptoms prior to deployment, but symptoms appeared after the Veteran returned from the Middle East.  The wife specifically testified to the skin peeling from the bottom of the Veteran's feet after the Veteran returned home.

The Veteran received a VA skin examination in June 2014.  At the conclusion of the examination, the VA examiner opined that it was less likely than not the dermatitis was related to service.  The rationale for the opinion was that there was a lack of "any documentation to support foot disorder of skin during military" and a lack of any medical documentation from 2003 to 2006.  In what appears to be a July 2014 addendum opinion, the VA examiner again rendered a negative nexus opinion based on a lack of in-service documentation.  

The Board finds the above opinion rendered in the June 2014 examination report to be inadequate because they relied on an incomplete, and, therefore, inaccurate, history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  The VA examiner reported no documentation of skin problems in service despite the presence of medical history reports in which the Veteran advanced not knowing if he had skin and/or foot disabilities, along with the September 1996 periodic examination noting a skin disability of tinea versicolor.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In addition, the rationale for the June 2014 VA opinion shows that the VA examiner failed to recognize the Veteran's lay statements and testimony indicating post-service skin symptoms of the foot after deployment to the Middle East, instead relying only on the absence of VA treatment records as proof of lack of symptoms.  See Buchanan, 451 F.3d at 1337 (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the Veteran's dermatitis is not a chronic disease listed under 38 C.F.R.  § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had dermatitis symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (d).  As discussed below, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the dermatitis began in service, so was "incurred in" service.  The finding that the Veteran has had dermatitis symptoms since service is supportive of the claim overall because it tends to show that the same symptoms that began during service were the basis for the later diagnosed recurrent dermatitis disability.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's dermatitis of the right and left feet is related to service, that is, was incurred in service.  The evidence reflects that the Veteran did not have skin problems prior to deployment to the Middle East.  Medical history reports convey that the Veteran was unsure of whether or not he had skin and/or foot disabilities during service, and the Veteran was actually diagnosed with a skin disability in the September 1996 periodic examination.  Available treatment (medical) records reflect that the Veteran has consistently reported that the skin symptoms of the feet began after deployment to the Middle East.  Further, both the Veteran and his wife credibly testified that such symptoms have been present since returning from Middle East deployment.  Such evidence tends to show that the symptoms of dermatitis of both feet had onset during service, that is, shows that dermatitis was "incurred in" active service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for dermatitis of both feet have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA treatment records indicate that the Veteran may have other skin disorders of the feet, including dermatophytosis.  Where a Veteran is diagnosed with multiple skin disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the dermatitis from the symptomatology of the dermatophytosis (or any other skin disability).  As such, the Board has attributed all identified skin disability symptomatology to the now service-connected dermatitis of both feet, and 

the RO should consider all the Veteran's skin symptomatology of the feet when assigning an initial disability rating.  For these reasons, the Board need not consider whether service connection is also warranted for dermatophytosis (or any other skin disorder of the feet).


ORDER

Service connection for dermatitis of the right and left feet is granted.


REMAND

Service Connection for Right Foot and Respiratory Disorders

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

In the April 2014 Remand, applying the principle in Clemons, the Board expanded the foot service connection issue to include dermatitis of the feet.  On remand, a VA examiner was to identify all foot disorders and opine as to whether they were related to service.  In June 2014, the Veteran received a VA foot examination and was diagnosed with metatarsalgia and arthritis of the right foot.  Unfortunately, no opinion was rendered as to whether either of these disabilities was related to service.  As such, remand is necessary to obtain such opinions.

The Veteran also received a VA respiratory examination in June 2014.  At that time, the Veteran was only diagnosed with chronic sinusitis, which the VA examiner attributed to a "developmental anomaly" of an aplastic frontal sinus; however, multiple VA treatment records reflect diagnoses of both rhinitis and chronic obstructive pulmonary disease (COPD), in addition to sinusitis.  As such, remand is necessary to clarify whether the Veteran had rhinitis and/or COPD during the relevant period on appeal, and, if so, to obtain an opinion as to whether the disorders are related to service.     

Furthermore, by indicating that the Veteran's sinus problems were caused by a "developmental anomaly" of aplastic frontal sinus, the legal complexities regarding the establishment of service connection for congenital diseases as opposed to congenital defects come into play, to include the threshold matter of whether the presumption of soundness doctrine is even for application.  Significantly, the Court has noted that congenital or developmental diseases-but not defects-may be service connected and may be subject to the presumption of soundness.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).  For congenital defects, on the other hand, service connection may be warranted only for superimposed injuries or diseases during service. 

In this case, despite alluding to a developmental anomaly of the sinus, the June 2014 VA examiner did not identify whether the disorder is a congenital "disease" or "defect."  Without further clarification, the Board is without medical expertise to ascertain whether the Veteran currently has a congenital defect or disease of the sinuses.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records for the period from April 2015.

Further, in the April 2014 remand, the Board directed the AOJ to obtain the Veterans' Guard service personnel records and medical documentation.  The record reflects that the AOJ requested both, and that in May 2014 the AOJ received the Veteran's complete Guard service personnel records; however, per the response form, the following note was included, "service records/please see contact sheet to request medical records."  The record appears to contain a contact sheet with a different contact person and address to obtain Alabama Guard medical records.  It is unclear to the Board whether this person was contacted and if any outstanding Guard medical records were obtained.  As such, on remand, the AOJ should confirm that it has all outstanding medical records from the Veteran's time in the Alabama Guard.

Accordingly, the issues of service connection for a respiratory disorder (to include rhinitis and sinusitis) and service connection for a right foot disorder (other than dermatitis) are REMANDED for the following action:

1.  Verify whether the AOJ previously obtained the Veteran's outstanding Guard medical records and, if not, contact the appropriate service entity and request that the Veteran's complete Guard medical documentation be obtained for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's right foot and respiratory disabilities, not already of record, for the period from April 2015.

3.  Return the June 2014 VA foot examination report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed right foot metatarsalgia and/or arthritis had onset during a period of during active service, Active Duty for Training (ACDUTRA), and/or inactive duty for training (INACDUTRA), including as due to boot problems while stationed in the Middle East?

In rendering the opinion, please note that the Veteran had active service from June 1986 to October 1986, from November 1990 to August 1991, and from March 2003 to June 2003; and periods of ACDUTRA from September 10, 1988 to September 30, 1988, from July 22, 1989 to August 1989, from May 12, 1990 to May 26, 1990, from April 13, 1992 to April 27, 1992, from June 12, 1993 to June 18, 1993, and from August 15, 1993 to August 22, 1993.

4.  Schedule the appropriate VA examination to address the currently diagnosed respiratory disorders.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

A)  What are all the diagnosed respiratory disorders?  If the VA examiner assesses that the Veteran does not have a diagnosis of rhinitis and/or COPD, the VA examiner should discuss the evidence of record indicating such diagnoses (or lack of diagnoses).

B) Is the previously identified "developmental anomaly" of an aplastic frontal sinus a congenital "defect" or a congenital "disease"?  

	i)  If the sinus disorder is a congenital defect, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran suffers from additional disability due to aggravation of the defect during service, ACDUTRA, and/or INACDUTRA because of a superimposed disease or injury?  If so, what is the identified superimposed disease or injury that occurred during service?

	ii)  If the sinus disorder is a congenital disease, is it clear and unmistakable that the congenital disease of the sinuses preexisted the Veteran's entrance into service, ACDUTRA, and/or INACDUTRA?  
	
	iii)  If the sinus disease preexisted service, is it clear and unmistakable that the pre-existing congenital disease of the sinuses was not aggravated beyond the natural progress of the disorder during service, ACDUTRA, and/or INACDUTRA?  
		a) If a sinus disorder preexisted service, is it clear and unmistakable that there was no increase in sinus disability during service?
		b) If a sinus disorder preexisted service but increased in severity during service, is it clear and unmistakable that any increase in sinus disability during service was due to the natural progress of the preexisting sinus condition? 

C) For any other diagnosed respiratory disorders (other than sinusitis), to include rhinitis and COPD, is it as likely as not (50 percent or higher degree of probability) that the currently diagnosed respiratory disorder(s) had onset during a period of active service, ACDUTRA, and/or INACDUTRA, including as due to the hazardous environmental exposure while stationed in the Middle East? 

In rendering the opinion, please note that the Veteran had active service from June 1986 to October 1986, from November 1990 to August 1991, and from March 2003 to June 2003; and periods of ACDUTRA from September 10, 1988 to September 30, 1988, from July 22, 1989 to August 1989, from May 12, 1990 to May 26, 1990, from April 13, 1992 to April 27, 1992, from June 12, 1993 to June 18, 1993, and from August 15, 1993 to August 22, 1993.

5.  Then, readjudicate the issues of service connection for a respiratory disorder, to include rhinitis and sinusitis, and service connection for a right foot disorder (other than dermatitis).  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


